                   Case 20-10475-BLS          Doc 345       Filed 05/06/20        Page 1 of 14




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        ) Chapter 11
                                                                  )
    CRAFTWORKS PARENT, LLC, et al.,                               ) Case No. 20-10475 (BLS)
                                                                  )
                                    Debtors. 1                    ) (Jointly Administered)
                                                                  )


                                        AFFIDAVIT OF SERVICE

       I, Nathan Chien, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

         On May 1, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A:

      •      Application of Debtors for Entry of an Order Authorizing the Retention and Employment
             of Bradley Arant Boult Cummings LLP as Special Counsel for the Debtors nunc pro tunc
             to April 17, 2020 [Docket No. 329] (the “Bradley Arant Employment Application”)

      •      Motion of Debtors for Order (I) Modifying and Extending Second Interim DIP Financing
             Order; (II) Scheduling a Final Hearing; and (III) Granting Related Relief [Docket No. 331]

      •      Motion of Debtors for Entry of an Order Shortening the Notice Period on Motion of
             Debtors for Order (I) Modifying and Extending Second Interim DIP Financing Order; (II)
             Scheduling a Final Hearing; and (III) Granting Related Relief [Docket No. 332]


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340);
Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810);
CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants
& Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB
Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas,
Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s
Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s
Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249); Old Chicago of
Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker
Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759); Roadhouse
Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc.
(4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc.
(4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN
37204.
            Case 20-10475-BLS        Doc 345     Filed 05/06/20   Page 2 of 14




       On May 1, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the Bradley Arant Employment Application to be served via first class mail on
Linebarger Goggan Blair & Sampson, LLP, Attn: Diane Wade Sanders, P.O. Box 17428, Austin,
TX 78760.

Dated: May 6, 2020
                                                          /s/ Nathan Chien
                                                          Nathan Chien
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on May 6, 2020, by Nathan Chien, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.


/s/ KELSEY LYNNE GORDON
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024




                                             2                                     SRF 41897
Case 20-10475-BLS   Doc 345   Filed 05/06/20   Page 3 of 14




                       Exhibit A
                                                                           Case 20-10475-BLS                          Doc 345              Filed 05/06/20                  Page 4 of 14
                                                                                                                                 Exhibit A
                                                                                                                            Core/2002 Service List
                                                                                                                           Served as set forth below


                              DESCRIPTION                                               NAME                                                       ADDRESS                                                 EMAIL               METHOD OF SERVICE
                                                                                                                  Attn: Joshua S. Bauchner, Anthony J. D'Artiglio
                                                                                                                  365 Rifle Camp Road                                                  jb@ansellgrimm.com
Counsel to Tower Investments, LLC                                   Ansell Grimm & Aaron, PC                      Woodland Park NJ 07424                                               ajd@ansellgrimm.com                 Email
                                                                                                                  Attn: Dustin P. Branch, Jessica M. Simon and Nahal Zarnighian        branchd@ballardspahr.com
Counsel to PGIM Real Estate, The Macerich Company and                                                             2029 Century Park East, Suite 800                                    simonjm@ballardspahr.com
Starwood Retail Partners LLC                                        Ballard Spahr LLP                             Los Angeles CA 90067-2909                                            zarnighiann@ballardspahr.com        Email

Counsel to Brixmor Operating Partnership LP, Federal Realty                                                       Attn: Leslie C. Heilman, Laurel D. Roglen and Chantelle D. McClamb   heilmanl@ballardspahr.com
Investment Trust, PGIM Real Estate, The Macerich Company and                                                      919 N. Market Street, 11th Floor                                     roglenl@ballardspahr.com
Starwood Retail Partners LLC                                        Ballard Spahr LLP                             Wilmington DE 19801-3034                                             mcclambc@ballardspahr.com           Email
                                                                                                                  Attn: Kevin M. Newman, Esq.
                                                                                                                  Barclay Damon Tower
                                                                                                                  125 East Jefferson Street
Counsel to Pyramid Management Group, LLC                            Barclay Damon LLP                             Syracuse NY 13202                                                    knewman@barclaydamon.com            Email
                                                                                                                  Attn: Scott L. Fleischer
                                                                                                                  1270 Avenue of the Americas, Suite 501
Counsel to RPT Realty, L.P.                                         Barclay Damon LLP                             New York NY 10020                                                    sfleischer@barclaydamon.com         Email
                                                                                                                  Attn: Stephen W. Sather
                                                                                                                  7320 N. Mopac Expressway, Ste 400
Counsel to 1801 West Parmer Lane, LLC                               Barron & Newburger, PC                        Austin TX 78731                                                      gmagnuson@bn-lawyers.com            Email
                                                                                                                  Attn: Michael J. Barrie, Kevin M. Capuzzi
                                                                                                                  222 Delaware Avenue, Suite 801                                       mbarrie@beneschlaw.com
Counsel to PPG Shadow Real Estate LLC                               Benesch, Friedlander, Coplan & Aronoff LLP    Wilmington DE 19801                                                  kcapuzzi@beneschlaw.com             Email
                                                                                                                  Attn: Kristen N. Pate
Counsel to Brookfield Property REIT, Inc., as Direct and Indirect                                                 350 N. Orleans Street, Suite 300
Owner and/or Managing Agent as Landlord for the Debtor              Brookfield Property REIT, Inc., as Agent      Chicago IL 60654-1607                                                bk@brookfieldpropertiesretail.com   Email
                                                                                                                  Attn: Leah Fiorenza McNeill
                                                                                                                  One Atlantic Center, 14th Floor
                                                                                                                  1201 W. Peachtree Street, N.W.
Counsel to US Foods, Inc.                                           Bryan Cave Leighton Paisner LLP               Atlanta GA 30309                                                     leah.fiorenza@bclplaw.com           Email
                                                                                                                  Attn: Timothy R. Bow
                                                                                                                  161 North Clark Street, Suite 4300
Counsel to US Foods, Inc.                                           Bryan Cave Leighton Paisner LLP               Chicago IL 60601                                                     timothy.bow@bclplaw.com             Email

Counsel to Governor’s Square Company 1B dba Governor’s                                                            Attn: Lindsey M. Harrison Madgar, Richard T. Davis
Square Plaza, Huntington Mall Company dba Huntington Mall, and                                                    5577 Youngstown-Warren Rd.
Spotsylvania Mall Company dba Spotsylvania Towne Centre        Cafaro Management Company                          Niles OH 44446                                                       LMadgar@cafarocompany.com           Email
                                                                                                                  Attn: James F. Wilson; Esteban Rakela
                                                                                                                  c/o Carl Marks Management Company LLC
                                                                                                                  900 Third Avenue, 33rd Floor                                         jwilson@carlmarks.com
Holder of other debt instruments issued by the Debtors              Carl Marks Strategic Investments, L.P.        New York NY 10022                                                    erakela@carlmarks.com               Email
                                                                                                                  Attn: James F. Wilson; Esteban Rakela
                                                                                                                  c/o Carl Marks Management Company LLC
                                                                    Carl Marks Strategic Opportunities Fund II,   900 Third Avenue, 33rd Floor                                         jwilson@carlmarks.com
Holder of other debt instruments issued by the Debtors              L.P.                                          New York NY 10022                                                    erakela@carlmarks.com               Email
                                                                                                                  Attn: General Counsel
                                                                                                                  375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC                     Centerbridge Capital Partners AIV I, L.P.     New York NY 10152                                                                                        First Class Mail
                                                                                                                  Attn: General Counsel
                                                                    Centerbridge Capital Partners C Co-           375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC                     Investment, L.P                               New York NY 10152                                                                                        First Class Mail



            In re: CraftWorks Parent, LLC, et al.
            Case No. 20-10475 (BLS)                                                                                              Page 1 of 11
                                                                         Case 20-10475-BLS                          Doc 345               Filed 05/06/20     Page 5 of 14
                                                                                                                                Exhibit A
                                                                                                                           Core/2002 Service List
                                                                                                                          Served as set forth below


                              DESCRIPTION                                            NAME                                                         ADDRESS                                EMAIL              METHOD OF SERVICE
                                                                                                                 Attn: General Counsel
                                                                                                                 375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC                   Centerbridge Capital Partners SBS, L.P.        New York NY 10152                                                                      First Class Mail
                                                                                                                 Attn: General Counsel
                                                                  Centerbridge Capital Partners Strategic AIV I, 375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC                   L.P.                                           New York NY 10152                                                                      First Class Mail
                                                                                                                 Attn: President or General Counsel
                                                                                                                 375 Park Avenue, 11th Floor                         btruong@centerbridge.com
Equity Owner Of Craftworks Holdings, LLC                          Centerbridge Partners, L.P.                    New York NY 10152                                   amodi@centerbridge.com             Email
                                                                                                                 Attn: William E. Chipman, Jr.
                                                                                                                 Hercules Plaza
Counsel to Fortress Credit Co LLC and certain of its affiliated                                                  1313 North Market Street, Suite 5400
entities                                                          Chipman Brown Cicero & Cole, LLP               Wilmington DE 19801                                 chipman@chipmanbrown.com           Email
                                                                                                                 11 West 42nd Street, 7th Floor
Other Holder of other debt instruments issued by the Debtors      CIT BANK, N.A.                                 New York NY 10036                                                                      First Class Mail
                                                                                                                 Attn: Karen C. Bifferato, Kelly M. Conlan
Counsel to IREIT Flowood Dogwood, L.L.C., IREIT Prattville                                                       1201 N. Market Street, 20th Floor                   kbifferato@connollygallagher.com
Legends, L.L.C. and IREIT Shreveport Regal Court, L.L.C.          Connolly Gallagher LLP                         Wilmington DE 19801                                 kconlan@connollygallagher.com      Email
                                                                                                                 Attn: Bankruptcy Dept
                                                                                                                 Carvel State Office Bldg
                                                                                                                 820 N French St 6th Fl
Delaware Attorney General                                         Delaware Attorney General                      Wilmington DE 19801                                 attorney.general@state.de.us       Email
                                                                                                                 Attn: Zillah Frampton
                                                                                                                 820 N French St
Delaware Division of Revenue                                      Delaware Division of Revenue                   Wilmington DE 19801                                 FASNotify@state.de.us              Email
                                                                                                                 Division of Corporations Franchise Tax
                                                                                                                 P.O. Box 898
Delaware Secretary of State                                       Delaware Secretary of State                    Dover DE 19903                                      dosdoc_Ftax@state.de.us            Email
                                                                                                                 Attn: Bankruptcy Dept
                                                                                                                 820 Silver Lake Blvd Ste 100
Delaware State Treasury                                           Delaware State Treasury                        Dover DE 19904                                      statetreasurer@state.de.us         Email
                                                                                                                 Attn: General Counsel
                                                                                                                 200 Celebration Place
Parties asserting liens against the Debtors' assets               Disney Vacation Development, Inc.              Celebration FL 34747                                                                   First Class Mail
                                                                                                                 Attn Bankruptcy Dept
                                                                                                                 1650 Arch Street
Environmental Protection Agency - Region 3                        Environmental Protection Agency                Philadelphia PA 19103-2029                                                             First Class Mail
                                                                                                                 Attn: Natalie D. Potter
                                                                                                                 1701 South Blvd.
Counsel to AP 140 W Franklin St., LP                              Essex Richards, PA                             Charlotte NC 28203                                  npotter@essexrichards.com          Email
                                                                                                                 Attn: David P. Billings
                                                                                                                 215 South State Street
                                                                                                                 Suite 1200
Counsel to Alsco, Inc.                                            Fabian VanCott                                 Salt Lake City UT 84111                             dbillings@fabianvancott.com        Email
                                                                                                                 Attn: Morgan J. McClure, Marc Blanchette
                                                                                                                 3290 Northside Parkway NW, Suite 350                mmcclure@fortress.com
Agent for First Lien Debt                                         Fortress Investment Group                      Atlanta GA 30327                                    mblanchette@fortress.com           Email
                                                                                                                 Attn: Dana S. Katz
                                                                                                                 1225 17th Street, Suite 2200
Counsel to Plaza on Union LLC                                     Fox Rothschild LLP                             Denver CO 80202                                     dkatz@foxrothschild.com            Email




            In re: CraftWorks Parent, LLC, et al.
            Case No. 20-10475 (BLS)                                                                                             Page 2 of 11
                                                                        Case 20-10475-BLS                         Doc 345              Filed 05/06/20                Page 6 of 14
                                                                                                                             Exhibit A
                                                                                                                        Core/2002 Service List
                                                                                                                       Served as set forth below


                              DESCRIPTION                                             NAME                                                     ADDRESS                                           EMAIL              METHOD OF SERVICE
                                                                                                              Attn: Martha B. Chovanes
                                                                                                              2000 Market Street, 20th Floor
Counsel to Plaza on Union LLC                                    Fox Rothschild LLP                           Philadelphia PA 19103-3222                                     mchovanes@foxrothschild.com        Email
                                                                                                              Attn: Seth A. Niederman
                                                                                                              919 North Market Street, Suite 300
Counsel to Plaza on Union LLC                                    Fox Rothschild LLP                           Wilmington DE 19899-2323                                       sniederman@foxrothschild.com       Email
                                                                                                              Attn: Ronald E. Gold & A.J. Webb
                                                                                                              3300 Great American Tower
                                                                                                              301 East Fourth Street                                         rgold@fbtlaw.com
Counsel to Washington Prime Group Inc.                           Frost Brown Todd LLC                         Cincinnati OH 45202                                            awebb@fbtlaw.com                   Email
                                                                                                              Attn: Ronald E. Gold, A.J. Webb & Erin P. Severini
                                                                                                              3300 Great American Tower                                      rgold@fbtlaw.com
                                                                                                              301 East Fourth Street                                         awebb@fbtlaw.com
Counsel to NTS Bluegrass Commonwealth Park                       Frost Brown Todd LLC                         Cincinnati OH 45202                                            eseverini@fbtlaw.com               Email
                                                                                                              Attn: Ryan O'Hagan                                             credit.notices@fsinvestments.com
Holder of other debt instruments issued by the Debtors and Top                                                201 Rouse Boulevard                                            kkrcreditlegal@kkr.com
75 Unsecured Creditor                                            FS Investment Corporation II                 Philadelphia PA 19112                                          FSICII_Team@fsinvestments.com      Email
                                                                                                              Attn: Ryan O'Hagan                                             credit.notices@fsinvestments.com
Holder of other debt instruments issued by the Debtors and Top                                                201 Rouse Boulevard                                            kkrcreditlegal@kkr.com
75 Unsecured Creditor                                            FS Investment Corporation III                Philadelphia PA 19112                                          FSICIII_Team@fsinvestments.com     Email
                                                                                                              Attn: Ryan O'Hagan                                             credit.notices@fsinvestments.com
Holder of other debt instruments issued by the DebtorsTop 75     FS KKR Capital Corp (f/k/a FS Investment     201 Rouse Boulevard                                            kkrcreditlegal@kkr.com
Unsecured Creditor                                               Corporation)                                 Philadelphia PA 19112                                          FSIC_Team@fsinvestments.com        Email
                                                                                                              Attn: David G. Sommer
                                                                                                              218 N. Charles Street, Suite 400
Counsel to Harbor East - Office LLC                              Gallagher Evelius & Jones LLP                Baltimore MD 21201                                             dsommer@gejlaw.com                 Email
                                                                                                              Attn: Michael Busenkell, Amy D. Brown
                                                                                                              1201 North Orange Street, Suite 300                            mbusenkell@gsbblaw.com
Counsel to Retail Partners Murfreesboro                          Gellert Scali Busenkell & Brown, LLC         Wilmington DE 19801                                            abrown@gsbblaw.com                 Email
                                                                                                              Attn: General Counsel
                                                                                                              200 Connell Drive
Parties asserting liens against the Debtors' assets              Hewlett-Packard Financial Services Company   Berkeley Heights NJ 07922                                                                         First Class Mail
                                                                                                              Attn: John R. Schneider, Mary L. Santanello, Mack Emerson
Counsel to Fortress Investment Group and Agent under the                                                      Bank of America Plaza, Suite 4100                              jschneider@HuntonAK.com
Debtors’ prepetition first lien debt facility and the Debtors’                                                600 Peachtree Street, NE                                       msantanello@HuntonAK.com
proposed debtor-in-possession financing facility                  Hunton Andrews Kurth LLP                    Atlanta GA 30308                                               memerson@HuntonAK.com              Email
Counsel to Agent under the Debtors’ prepetition first lien debt                                               Attn: John T. O'Connor
facility and the Debtors’ proposed debtor-in-possession financing                                             200 Park Avenue
facility                                                          Hunton Andrews Kurth LLP                    New York NY 10166                                              joconnor@HuntonAK.com              Email
Counsel to Fortress Investment Group and Agent under the                                                      Attn: Tyler P. Brown
Debtors’ prepetition first lien debt facility and the Debtors’                                                951 East Byrd Street
proposed debtor-in-possession financing facility                  Hunton Andrews Kurth LLP                    Richmond VA 23219                                              tpbrown@HuntonAK.com               Email
                                                                                                              Attn: Tyson A. Crist, John C. Cannizzaro
                                                                                                              250 West Street, Suite 700                                     tyson.crist@icemiller.com
Counsel to AD Investments, LLC                                   Ice Miller LLP                               Columbus OH 43215                                              john.cannizzaro@icemiller.com      Email
                                                                                                              Centralized Insolvency Operation
                                                                                                              2970 Market Street
                                                                                                              Mail Stop 5 Q30 133
Internal Revenue Service                                         Internal Revenue Service                     Philadelphia PA 19104-5016                                                                        First Class Mail




            In re: CraftWorks Parent, LLC, et al.
            Case No. 20-10475 (BLS)                                                                                          Page 3 of 11
                                                                           Case 20-10475-BLS                       Doc 345               Filed 05/06/20                   Page 7 of 14
                                                                                                                               Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below


                              DESCRIPTION                                                 NAME                                                ADDRESS                                                     EMAIL                    METHOD OF SERVICE
                                                                                                               Centralized Insolvency Operation
                                                                                                               P.O. Box 7346
Internal Revenue Service                                            Internal Revenue Service                   Philadelphia PA 19101-7346                                                                                      First Class Mail
                                                                                                               Attn: William J. Levant
                                                                                                               910 Harvest Drive, 2nd Floor
                                                                                                               PO Box 3037
Counsel to Blue Mountain IPG Associates, LP                         Kaplin Stewart Meloff Reiter & Stein, PC   Blue Bell PA 19422                                                     wlevant@kaplaw.com                       Email
                                                                                                                                                                                      sreisman@katten.com
                                                                                                                                                                                      cindi.giglio@katten.com
                                                                                                               Attn: Bryan M. Kotliar, Steven J. Reisman, Cindi M. Giglio, David A.   bryan.kotliar@katten.com
                                                                                                               Crichlow, Brian J. Hecht                                               david.crichlow@katten.com
                                                                                                               575 Madison Avenue                                                     brian.hecht@kattenlaw.com
Counsel to Debtors                                                  Katten Muchin Rosenman LLP                 New York NY 10022                                                                                               Email
                                                                                                               Attn: Peter A. Siddiqui, Stephanie Hor-Chen, Ethan Trotz               peter.siddiqui@katten.com
                                                                                                               525 West Monroe Street                                                 stephanie.hor-chen@katten.com
Counsel to Debtors                                                  Katten Muchin Rosenman LLP                 Chicago IL 60661-3693                                                  ethan.trotz@katten.com                   Email
                                                                                                                                                                                      KDWBankruptcyDepartment@kelleydrye.com
                                                                                                               Attn: Robert L. LeHane, Jennifer D. Raviele, Michael W. Reining        rlehane@kelleydrye.com
Counsel to Brookfield Property REIT, Inc., National Retail                                                     101 Park Avenue                                                        jraviele@kelleydrye.com
Properties, Inc. and Regency Centers, L.P.                          Kelley Drye & Warren LLP                   New York NY 10178                                                      mreining@kelleydrye.com                  Email
                                                                                                               Attn: William Woo
                                                                                                               c/o Kelso & Company
                                                                                                               320 Park Avenue, 24th Floor
Holder of other debt instruments issued by the Debtors              Kelso Investment Associates VIII, L.P.     New York NY 10022                                                      wwoo@kelso.com                           Email
                                                                                                               c/o Kelso & Company
                                                                                                               Attn: William Woo
Holder of other debt instruments issued by the Debtors and Top                                                 320 Park Avenue, 24th Floor
75 Unsecured Creditor                                               KEP VI, LLC                                New York NY 10022                                                      wwoo@kelso.com                           Email
                                                                                                               Attn: Michael R. Handler, Jeff Pawlitz
                                                                                                               1185 Avenue of the Americas
Counsel to Fortress Credit Co LLC and certain of its affiliated                                                34th Floor
entities                                                            King & Spalding LLP                        New York NY 10036                                                      mhandler@kslaw.com                       Email
Counsel to Agent under the Debtors’ prepetition first lien debt                                                Attn: W. Austin Jowers
facility, the Debtors’ proposed debtor-in-possession financing                                                 1180 Peachtree Street, NE
facility and Fortress Credit Co LLC and certain of its affiliated                                              Suite 1600
entities                                                            King & Spalding LLP                        Atlanta GA 30309                                                       ajowers@kslaw.com                        Email
                                                                                                               Attn: Ryan O'Hagan                                                     credit.notices@fsinvestments.com
Holder of other debt instruments issued by the Debtors and Top                                                 75 St. Stephen's Green                                                 kkrcreditlegal@kkr.com
75 Unsecured Creditor                                               KKR Credit Advisors (Ireland)              Dublin 2 Ireland                                                       FSIC_Team@fsinvestments.com              Email
                                                                                                               Attn: Domenic E. Pacitti and Michael W. Yurkewicz
                                                                                                               919 N. Market Street, Suite 1000                                       DPacitti@klehr.com
Counsel to Debtors                                                  Klehr Harrison Harvey Branzburg LLP        Wilmington DE 19801                                                    myurkewicz@klehr.com                     Email
                                                                                                               Attn: Morton R. Branzburg
                                                                                                               1835 Market Street, 14th Floor
Counsel to Debtors                                                  Klehr Harrison Harvey Branzburg LLP        Philadelphia PA 19103                                                  mbranzburg@klehr.com                     Email
                                                                                                               Attn: Haley K. Tucker
                                                                                                               400 Broad Street, Suite 105
Counsel to Gadsden Motor Inn, Inc.                                  Knowles & Sullivan, LLC                    Gadsden AL 35901                                                       tami@kkslawgroup.com                     Email




            In re: CraftWorks Parent, LLC, et al.
            Case No. 20-10475 (BLS)                                                                                            Page 4 of 11
                                                                         Case 20-10475-BLS                       Doc 345              Filed 05/06/20         Page 8 of 14
                                                                                                                            Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below


                              DESCRIPTION                                            NAME                                                    ADDRESS                                      EMAIL                METHOD OF SERVICE
                                                                                                             Attn: Samuel C. Wisotzkey
                                                                                                             Washington Building, Barnabas Business Center
                                                                                                             4650 North Port Washington Road
Counsel to Ecolab Inc.                                            Kohner, Mann & Kailas, S.C.                Milwaukee WI 53212-1059                                 swisotzkey@kmksc.com                  Email
                                                                                                             Attn: Jeffrey Kurtzman
Counsel to Blue Mountain IPG Associates and Ironwood Property                                                401 S. 2nd Street, Suite 200
Group                                                         Kurtzman Steady, LLC                           Philadelphia PA 19147                                   kurtzman@kurtzmansteady.com           Email
                                                                                                             Attn: Cody Hoesly
                                                                                                             121 SW Morrison Street, Suite 700
Counsel to Madrona Morrison II, LLC                               Larkins Vacura Kayser LLP                  Portland OR 97204-3183                                  choesly@lvklaw.com                    Email
                                                                                                             Attn: Chad S. Caby
                                                                                                             1200 17th Street, Suite 3000
Counsel to FirstBank                                           Lewis Roca Rothgerber Christie LLP            Denver CO 80202-5855                                    ccaby@lrrc.com                        Email
Counsel to Nueces County, Cameron County, Hidalgo County, City                                               Attn: Diane Wade Sanders
of Harlingen, Hays CISD, City of McAllen, Harlingen CISD, and                                                P.O. Box 17428
McLennan County                                                Linebarger Goggan Blair & Sampson, LLP        Austin TX 78760                                                                               First Class Mail
                                                                                                             Attn: Don Stecker
                                                                                                             112 E. Pecan Street, Suite 2200
Counsel to Bexar County                                           Linebarger Goggan Blair & Sampson, LLP     San Antonio TX 78205                                    sanantonio.bankruptcy@publicans.com   Email
                                                                                                             Attn: Elizabeth Weller
Counsel to Parker CAD, Tarrant County, Dallas County and Smith                                               2777 N. Stemmons Freeway, Suite 1000
County                                                            Linebarger Goggan Blair & Sampson, LLP     Dallas TX 75207                                         dallas.bankruptcy@publicans.com       Email
                                                                                                             Attn: John P. Dillman
Counsel to Cypress-Fairbanks ISD, Angelina County, Jefferson                                                 PO Box 3064
County, Galveston County, Harris County                           Linebarger Goggan Blair & Sampson, LLP     Houston TX 77253-3064                                   houston_bankruptcy@publicans.com      Email
                                                                                                             Attn: General Counsel
                                                                  Marblegate Special Opportunities Master    80 Field Point Road
Holder of other debt instruments issued by the Debtors            Fund, L.P.                                 Greenwich CT 06830                                      notices@marblegate.com                Email
                                                                                                             Attn: Peter Muthig
                                                                                                             222 North Central Avenue, Suite 1100
Counsel to Maricopa County Treasurer                              Maricopa County Attorney's Office          Phoenix AZ 85004-2206                                   muthigk@mcao.maricopa.gov             Email
                                                                                                             Attn: Gregory Brown
                                                                                                             576 Broadhollow Road, Suite 105
Counsel to Produce Alliance, LLC                                  McCarron & Diess                           Melville NY 11747                                       gbrown@mccarronlaw.com                Email

Counsel to Tax Appraisal District of Bell County, The County of
Hays, Texas, City of Waco and/or Waco Independent School                                                     Attn: Tara LeDay
District, Midland Central Appraisal District, Central Appraisal                                              P. O. Box 1269
District of Taylor County and The County of Williamson, Texas     McCreary, Veselka, Bragg & Allen, P.C.     Round Rock TX 78680                                     tleday@mvbalaw.com                    Email
                                                                                                             Attn: Kate P. Foley
                                                                                                             1800 West Park Dr.
                                                                                                             Suite 400
Counsel to Gateway Washington, Inc.                               Mirick, O’Connell, DeMallie & Lougee, LLP  Westborough MA 01581                                    kfoley@mirickoconnell.com             Email
                                                                                                             Attn: Paul W. Carey
                                                                                                             100 Front Street
Counsel to Gateway Washington, Inc.                               Mirick, O’Connell, DeMallie & Lougee, LLP  Worcester MA 01608                                      pcarey@mirickoconnell.com             Email
                                                                                                             Attn: Steven A. Ginther
                                                                  Missouri Department of Revenue, Bankruptcy 301 W. High Street, Room 670
Counsel to the State of Missouri                                  Unit                                       Jefferson City MO 65105                                 deecf@dor.mo.gov                      Email




            In re: CraftWorks Parent, LLC, et al.
            Case No. 20-10475 (BLS)                                                                                         Page 5 of 11
                                                                            Case 20-10475-BLS                          Doc 345               Filed 05/06/20                   Page 9 of 14
                                                                                                                                   Exhibit A
                                                                                                                              Core/2002 Service List
                                                                                                                             Served as set forth below


                              DESCRIPTION                                                NAME                                            ADDRESS                                                            EMAIL              METHOD OF SERVICE
                                                                                                         Attn: Steven A. Ginther
                                                              Missouri Department of Revenue, Bankruptcy PO Box 475
Counsel to the State of Missouri                              Unit                                       Jefferson City MO 65105-0475                                                  deecf@dor.mo.gov                     Email
                                                                                                         Attn: Rachel B. Mersky & Brian J. McLaughlin
Counsel to Spotsylvania Mall Company, Huntington Mall Company Monzack Mersky McLaughlin and Browder,     1201 N. Orange Street, Suite 400                                              rmersky@monlaw.com
and Governor’s Square Company                                 P.A.                                       Wilmington DE 19801-1155                                                      bmclaughlin@monlaw.com               Email

Counsel to Wells Fargo Bank, National Association, in its capacity                                                 Attn: Jennifer Feldsher
as administrative agent for the Prepetition Second Lien Facility, as                                               101 Park Avenue
issuer of certain letter of credit obligations, and in other capacities Morgan, Lewis & Bockius, LLP               New York NY 10178-0060                                              jennifer.feldsher@morganlewis.com    Email

Counsel to Wells Fargo Bank, National Association, in its capacity                                                 Attn: Sula R. Fiszman
as administrative agent for the Prepetition Second Lien Facility, as                                               One Federal Street
issuer of certain letter of credit obligations, and in other capacities Morgan, Lewis & Bockius, LLP               Boston MA 02110                                                     sula.fiszman@morganlewis.com         Email
                                                                                                                   Attn: Eric J. Monzo
                                                                                                                   500 Delaware Avenue, Suite 1500
Counsel to Alsco, Inc.                                               Morris James LLP                              Wilmington DE 19801                                                 emonzo@morrisjames.com               Email
                                                                                                                   Attn: Eric J. Monzo
                                                                                                                   500 Delaware Avenue, Suite 1500
Counsel to 1801 West Parmer Lane, LLC                                Morris James LLP                              Wilmington DE 19801                                                 emonzo@morrisjames.com               Email
                                                                                                                   Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                                   1201 N. Market St., 16th Floor
                                                                                                                   P.O. Box 1347                                                       aremming@mnat.com
Counsel to Shark Properties IV, LLC                                  Morris, Nichols, Arsht & Tunnell LLP          Wilmington DE 19899-1347                                            jbarsalona@mnat.com                  Email
                                                                                                                   Attn: Vikrama S. Chandrashekar
                                                                                                                   1400 16th Street, 6th Floor
Counsel to Finkelstein Commercial Properties, LLC                    Moye White LLP                                Denver CO 80202-1486                                                vika.chandrashekar@moyewhite.com     Email
                                                                                                                   Attn: Brad W. Odell
                                                                                                                   1500 Broadway, Suite 700
Counsel to Shark Properties IV, LLC                                  Mullin Hoard & Brown, LLP                     Lubbock TX 79401                                                    bodell@mhba.com                      Email
                                                                                                                   Attn: Karen Cordry
                                                                                                                   1850 M St., NW 12th Floor
National Association of Attorneys General                            National Association of Attorneys General     Washington DC 20036                                                 kcordry@naag.org                     Email
                                                                                                                   Attn: Jason B. Binford, Abigail Ryan                                jason.binford@oag.texas.gov
                                                                     Office of the Attorney General of Texas,      P.O. Box 12548- MC 008                                              abigail.ryan@oag.texas.gov
Counsel to the State of Texas                                        Bankruptcy & Collections Division             Austin TX 78711-2548                                                public.information@oag.state.tx.us   Email
                                                                                                                   Attn: Linda J. Casey
                                                                                                                   844 King Street, Suite 2207
                                                                                                                   Lockbox 35
United States Trustee, District of Delaware                          Office of the United States Trustee           Wilmington DE 19801                                                 Linda.Casey@usdoj.gov                Email
                                                                                                                   Attn: Gretchen Crawford
                                                                                                                   320 Robert S. Kerr, Room 505
Counsel to Oklahoma County Treasurer                                 Oklahoma County Assistant District Attorney   Oklahoma City OK 73102                                              grecra@oklahomacounty.org            Email
                                                                                                                   Attn: Bradford J. Sandler, Robert J. Feinstein, Colin R. Robinson   bsandler@pszjlaw.com
                                                                                                                   919 N. Market Street, 17th Floor                                    rfeinstein@pszjlaw.com
Counsel to the Official Committee of Unsecured Creditors             Pachulski Stang Ziehl & Jones LLP             Wilmington DE 19801                                                 crobinson@pszjlaw.com                Email
                                                                                                                   Attn: Owen M. Sonik
                                                                                                                   1235 North Loop West
                                                                     Perdue, Brandon, Fielder, Collins & Mott,     Suite 600
Counsel to Dickinson Independent School District                     L.L.P.                                        Houston TX 77008                                                    osonik@pbfcm.com                     Email




            In re: CraftWorks Parent, LLC, et al.
            Case No. 20-10475 (BLS)                                                                                                Page 6 of 11
                                                                         Case 20-10475-BLS                          Doc 345               Filed 05/06/20        Page 10 of 14
                                                                                                                                 Exhibit A
                                                                                                                            Core/2002 Service List
                                                                                                                           Served as set forth below


                             DESCRIPTION                                              NAME                                                        ADDRESS                                    EMAIL         METHOD OF SERVICE
                                                                                                                  Attn: Eboney Cobb
Counsel to City of Burleson, Burleson ISD, City of Garland, Garland                                               500 E. Border Street, Suite 640
ISD                                                                 Perdue, Brandon, Fielder, Collins & Mott, LLP Arlington TX 76010                                    ecobb@pbfcm.com                Email
                                                                                                                  Attn: Laura J. Monroe
                                                                                                                  PO Box 817
Counsel to Lubbock Central Appraisal District, Midland County       Perdue, Brandon, Fielder, Collins & Mott, LLP Lubbock TX 79408                                      lmbkr@pbfcm.com                Email
                                                                                                                  Attn: L. Katherine Good, R. Stephen McNeill
                                                                                                                  1313 N. Market Street, 6th Floor                      rmcneill@potteranderson.com
Counsel to US Foods, Inc.                                           Potter Anderson & Corroon LLP                 Wilmington DE 19801-3700                              kgood@potteranderson.com       Email
                                                                                                                  Attn: James R. Schrier
                                                                                                                  250 Main Street, Suite 601
                                                                                                                  P.O. Box 280
Counsel to RDS, LLC                                                 Reiling Teder & Schrier, LLC                  Lafayette IN 47902-0280                               jrs@rtslawfirm.com             Email
                                                                                                                  Attn: Steven W. Kelly
                                                                                                                  1290 Broadway, Suite 1650
Counsel to Central Park at Highlands Ranch Retail, LLC              S&D Law                                       Denver CO 80203                                       skelly@s-d.com                 Email
                                                                                                                  Attn: John D. Demmy
                                                                                                                  1201 N. Market Street, Suite 2300
                                                                                                                  P.O. Box 1266
Counsel to Weingarten Realty Investors and WRI Ridgeway, LLC        Saul Ewing Arnstein & Lehr LLP                Wilmington DE 19899                                   john.demmy@saul.com            Email
                                                                                                                  Attn: Secretary Of The Treasury
                                                                                                                  100 F Street NE
Securities and Exchange Commission - Headquarters                   Securities & Exchange Commission              Washington DC 20549                                   secbankruptcy@sec.gov          Email
                                                                                                                  Attn: Andrew Calamari, Regional Director
                                                                                                                  200 Vesey Street, Suite 400                           bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office                Securities & Exchange Commission - NY Office New York NY 10281                                      NYROBankruptcy@SEC.GOV         Email
                                                                                                                  Attn: Bankruptcy Department
                                                                                                                  One Penn Center
                                                                    Securities & Exchange Commission -            1617 JFK Boulelvard, Suite 520
Securities and Exchange Commission - Regional Office                Philadelphia Office                           Philadelphia PA 19103                                 secbankruptcy@sec.gov          Email
                                                                                                                  c/o Kelso & Company
                                                                                                                  Attn: William Woo
Holder of other debt instruments issued by the Debtors and Top                                                    320 Park Avenue, 24th Floor
75 Unsecured Creditor                                               SHCO 56 SARL                                  New York NY 10022                                     wwoo@kelso.com                 Email
                                                                                                                  Attn: William F. McDonald III
                                                                                                                  10920 Via Frontera, Suite 220
Counsel to ShopCore Properties                                      ShopCore Properties                           San Diego CA 92127                                    wmcdonald@shopcore.com         Email
                                                                                                                  Attn: Ronald M. Tucker
                                                                                                                  225 West Washington Street
Counsel to Simon Property Group, Inc.                               Simon Property Group, Inc.                    Indianapolis IN 46204                                 rtucker@simon.com              Email
                                                                                                                  Attn: Bankruptcy Dept
                                                                                                                  P.O. Box 300152
State of Alabama Attorney General                                   State of Alabama Attorney General             Montgomery AL 36130-0152                                                             First Class Mail
                                                                                                                  Attn: Bankruptcy Dept
                                                                                                                  2005 N Central Ave
State of Arizona Attorney General                                   State of Arizona Attorney General             Phoenix AZ 85004-2926                                 aginfo@azag.gov                Email
                                                                                                                  Attn: Bankruptcy Dept
                                                                                                                  323 Center St.
                                                                                                                  Suite 200
State of Arkansas Attorney General                                  State of Arkansas Attorney General            Little Rock AR 72201-2610                                                            First Class Mail




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                               Page 7 of 11
                                                          Case 20-10475-BLS                   Doc 345               Filed 05/06/20      Page 11 of 14
                                                                                                           Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below


                              DESCRIPTION                               NAME                                                 ADDRESS                                  EMAIL       METHOD OF SERVICE
                                                                                            Attn: Bankruptcy Dept
                                                                                            P.O. Box 944255
State of California Attorney General                State of California Attorney General    Sacramento CA 94244-2550                            bankruptcy@coag.gov           Email
                                                                                            Attn: Bankruptcy Dept
                                                                                            Ralph L. Carr Colorado Judicial Center
                                                                                            1300 Broadway, 10th Floor
State of Colorado Attorney General                  State of Colorado Attorney General      Denver CO 80203                                                                   First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            The Capitol, PL 01
State of Florida Attorney General                   State of Florida Attorney General       Tallahassee FL 32399-1050                                                         First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            40 Capital Square, SW
State of Georgia Attorney General                   State of Georgia Attorney General       Atlanta GA 30334-1300                                                             First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            425 Queen St.
State of Hawaii Attorney General                    State of Hawaii Attorney General        Honolulu HI 96813                                   hawaiiag@hawaii.gov           Email
                                                                                            Attn: Bankruptcy Dept
                                                                                            700 W. Jefferson Street
                                                                                            P.O. Box 83720
State of Idaho Attorney General                     State of Idaho Attorney General         Boise ID 83720-1000                                                               First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            100 West Randolph Street
State of Illinois Attorney General                  State of Illinois Attorney General      Chicago IL 60601                                    webmaster@atg.state.il.us     Email
                                                                                            Attn: Bankruptcy Dept
                                                                                            Indiana Government Center South
                                                                                            302 W. Washington St., 5th Floor
State of Indiana Attorney General                   State of Indiana Attorney General       Indianapolis IN 46204                                                             First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            1305 E. Walnut Street
State of Iowa Attorney General                      State of Iowa Attorney General          Des Moines IA 50319                                                               First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            700 Capitol Avenue, Suite 118
State of Kentucky Attorney General                  State of Kentucky Attorney General      Frankfort KY 40601                                                                First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            P.O. Box 94095
State of Louisiana Attorney General                 State of Louisiana Attorney General     Baton Rouge LA 70804-4095                           ConsumerInfo@ag.state.la.us   Email
                                                                                            Attn: Bankruptcy Dept
                                                                                            200 St. Paul Place
State of Maryland Attorney General                  State of Maryland Attorney General      Baltimore MD 21202-2202                             oag@oag.state.md.us           Email
                                                                                            Attn: Bankruptcy Dept
                                                                                            G. Mennen Williams Building, 7th Floor
                                                                                            525 W. Ottawa St., P.O. Box 30212
State of Michigan Attorney General                  State of Michigan Attorney General      Lansing MI 48909-0212                               miag@michigan.gov             Email
                                                                                            Attn: Bankruptcy Dept
                                                                                            1400 Bremer Tower
                                                                                            445 Minnesota Street
State of Minnesota Attorney General                 State of Minnesota Attorney General     St. Paul MN 55101-2131                                                            First Class Mail
                                                                                            Attn: Bankruptcy Dept
                                                                                            Walter Sillers Building
                                                                                            550 High Street, Suite 1200, P.O. Box 220
State of Mississippi Attorney General               State of Mississippi Attorney General   Jackson MS 39201                                                                  First Class Mail



            In re: CraftWorks Parent, LLC, et al.
            Case No. 20-10475 (BLS)                                                                        Page 8 of 11
                                                         Case 20-10475-BLS                      Doc 345              Filed 05/06/20    Page 12 of 14
                                                                                                            Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below


                             DESCRIPTION                              NAME                                                   ADDRESS                               EMAIL              METHOD OF SERVICE
                                                                                              Attn: Bankruptcy Dept
                                                                                              Supreme Court Building
                                                                                              207 W. High St.
State of Missouri Attorney General                 State of Missouri Attorney General         Jefferson City MO 65102                          attorney.general@ago.mo.gov        Email
                                                                                              Attn: Bankruptcy Dept
                                                                                              215 N Sanders, Third Floor
                                                                                              PO Box 201401
State of Montana Attorney General                  State of Montana Attorney General          Helena MT 59620-1401                             contactdoj@mt.gov                  Email
                                                                                              Attn: Bankruptcy Dept
                                                                                              2115 State Capitol
                                                                                              2nd Fl, Rm 2115
State of Nebraska Attorney General                 State of Nebraska Attorney General         Lincoln NE 68509-8920                            ago.info.help@nebraska.gov         Email
                                                                                              Attn: Bankruptcy Dept
                                                                                              100 North Carson Street
State of Nevada Attorney General                   State of Nevada Attorney General           Carson City NV 89701                                                                First Class Mail
                                                                                              Attn: Bankruptcy Dept
                                                                                              The Capitol
State of New York Attorney General                 State of New York Attorney General         Albany NY 12224-0341                                                                First Class Mail
                                                                                              Attn: Bankruptcy Dept
                                                                                              9001 Mail Service Center
State of North Carolina Attorney General           State of North Carolina Attorney General   Raleigh NC 27699-9001                                                               First Class Mail
                                                                                              Attn: Bankruptcy Dept
                                                                                              State Capitol
                                                                                              600 E Boulevard Ave Dept 125
State of North Dakota Attorney General             State of North Dakota Attorney General     Bismarck ND 58505-0040                           ndag@nd.gov                        Email
                                                                                              Attn: Bankruptcy Dept
                                                                                              30 E. Broad St., 14th Floor
State of Ohio Attorney General                     State of Ohio Attorney General             Columbus OH 43215                                                                   First Class Mail
                                                                                              Attn: Bankruptcy Dept
                                                                                              313 NE 21st Street
State of Oklahoma Attorney General                 State of Oklahoma Attorney General         Oklahoma City OK 73105                                                              First Class Mail
                                                                                              Attn: Bankruptcy Dept
                                                                                              1162 Court Street NE
State of Oregon Attorney General                   State of Oregon Attorney General           Salem OR 97301                                   consumer.hotline@doj.state.or.us   Email
                                                                                              Attn: Bankruptcy Dept
                                                                                              Strawberry Square
                                                                                              16th Floor
State of Pennsylvania Attorney General             State of Pennsylvania Attorney General     Harrisburg PA 17120                                                                 First Class Mail
                                                                                              Attn: Bankruptcy Dept
                                                                                              P.O. Box 11549
State of South Carolina Attorney General           State of South Carolina Attorney General   Columbia SC 29211-1549                                                              First Class Mail
                                                                                              Attn: Bankruptcy Dept
                                                                                              P.O. Box 20207
State of Tennessee Attorney General                State of Tennessee Attorney General        Nashville TN 37202-0207                          consumer.affairs@tn.gov            Email
                                                                                              Attn: Bankruptcy Dept
                                                                                              PO Box 142320
State of Utah Attorney General                     State of Utah Attorney General             Salt Lake City UT 84114-2320                     uag@utah.gov                       Email
                                                                                              Attn: Bankruptcy Dept
                                                                                              900 East Main Street
State of Virginia Attorney General                 State of Virginia Attorney General         Richmond VA 23219                                                                   First Class Mail




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                          Page 9 of 11
                                                                         Case 20-10475-BLS                        Doc 345               Filed 05/06/20                Page 13 of 14
                                                                                                                               Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below


                              DESCRIPTION                                               NAME                                                   ADDRESS                                                        EMAIL          METHOD OF SERVICE
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               State Capitol Bldg 1 Room E 26
State of West Virginia Attorney General                            State of West Virginia Attorney General     Charleston WV 25305                                                      consumer@wvago.gov               Email
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               Wisconsin Department of Justice
                                                                                                               State Capitol, Room 114 East, P. O. Box 7857
State of Wisconsin Attorney General                                State of Wisconsin Attorney General         Madison WI 53707-7857                                                                                     First Class Mail
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               123 Capitol Building
                                                                                                               200 W. 24th Street
State of Wyoming Attorney General                                  State of Wyoming Attorney General           Cheyenne WY 82002                                                                                         First Class Mail
                                                                                                               Attn: Elihu E. Allinson, III
                                                                                                               919 North Market Street, Suite 420
Counsel to Produce Alliance, LLC                                   Sullivan Hazeltine Allinson LLC             Wilmington DE 19801                                                      zallinson@sha-llc.com            Email
                                                                                                               Attn: Wang, Tian-Sheng
                                                                                                               No.124, Sec. 1, Chongqing S. Rd., Zhongzheng
Taiwan High Procescutors Office                                    Taiwan High Procescutors Office             Taipei City ROC 10048 Taiwan                                                                              First Class Mail


Counsel to Eagle Trading International Corp. d/b/a Roofing                                                     Attn: Michael J. Joyce
Source; Steven E. Kane and Jacqueline P. Kane as co-trustees                                                   1225 King Street, Suite 800
under the Steven and Jacqueline Kane Family Trust Agreement        The Law Offices of Joyce, LLC               Wilmington DE 19801                                                      mjoyce@mjlawoffices.com          Email
                                                                                                               Attn: Richard J. Cinclair, Jr., Esq.
                                                                                                               5335 Spring Valley Road
Counsel to Maidstone Tulsa, LLC                                    Thomas, Cinclair & Beuttenmuller, PLLC      Dallas TX 75254                                                          rick@tcblawfirm.com              Email
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               US Dept of Justice
                                                                                                               950 Pennsylvania Ave NW
United States of America Attorney General                          United States of America Attorney General   Washington DC 20530-0001                                                                                  First Class Mail
                                                                                                               Attn: David C. Weiss c/o Ellen Slights
                                                                                                               1007 Orange St Ste 700
                                                                                                               P.O. Box 2046
US Attorney For The District Of Delaware                           US Attorney For Delaware                    Wilmington DE 19899-2046                                                 usade.ecfbankruptcy@usdoj.gov    Email
                                                                                                               Attn: General Counsel
                                                                                                               2330 Interstate 30
Parties asserting liens against the Debtors' assets                VAR Resources, LLC                          Mesquite TX 75150                                                                                         First Class Mail
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               441 4th Street, NW
Washington DC Attorney General                                     Washington DC Attorney General              Washington DC 20001                                                                                       First Class Mail
                                                                                                               Attn: Brendan C. Conley
                                                                                                               200 Crescent Court, Suite 300
Counsel to Centerbridge Partners, L.P.                             Weil, Gotshal & Manges LLP                  Dallas TX 75201-6950                                                     brendan.conley@weil.com          Email
                                                                                                                                                                                        matt.barr@weil.com
Counsel to Centerbridge Partners, L.P., Centerbridge Capital                                                                                                                            andriana.georgallas@weil.com
Partners AIV I, L.P., Centerbridge Capital Partners Strategic AIV I,                                           Attn: Matthew S. Barr, Andriana Georgallas, Sunny Singh, Benton Lewis,   sunny.singh@weil.com
L.P., Centerbridge Capital Partners SBS, L.P., Centerbridge Capital                                            Bryan R. Podzius                                                         benton.lewis@weil.com
Partners B Co-Investment L.P. & Equity Holders of Debtor                                                       767 Fifth Avenue                                                         allison.liff@weil.com
CraftWorks Parent, LLC                                               Weil, Gotshal & Manges LLP                New York NY 10153-0119                                                   bryan.podzius@weil.com           Email
                                                                                                               Attn: Jenny Hyun
                                                                                                               2600 Citadel Plaza Drive, Suite 125
Counsel to Weingarten Sheridan, LLC and WRI Ridgeway, LLC          Weingarten Sheridan, Legal Department       Houston TX 77008                                                         bankruptcycases@weingarten.com   Email



            In re: CraftWorks Parent, LLC, et al.
            Case No. 20-10475 (BLS)                                                                                            Page 10 of 11
                                                                          Case 20-10475-BLS                    Doc 345               Filed 05/06/20                Page 14 of 14
                                                                                                                            Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below


                             DESCRIPTION                                                 NAME                                                ADDRESS                                             EMAIL                    METHOD OF SERVICE
                                                                                                             MAC D1109-019
Holder of other debt instruments issued by the Debtors and Top                                               1525 West W.T. Harris Blvd.
75 Unsecured Creditor                                               Wells Fargo Bank, National Association   Charlotte NC 28262                                               agencyservices.requests@wellsfargo.com   Email
                                                                                                             Attn: Victor W. Newmark, Esq.
                                                                                                             800 Kennesaw Avenue
                                                                                                             Suite 400
Counsel to Buckhead Place, LLC                                      Wiles & Wiles, LLP                       Marietta GA 30060-7946                                           bankruptcy@evict.net                     Email

Counsel to Wells Fargo Bank, National Association, in its capacity                                           Attn: Matthew P. Ward and Morgan L. Patterson
as administrative agent for the Prepetition Second Lien Facility, as                                         1313 North Market Street, Suite 1200                             matthew.ward@wbd-us.com
issuer of certain letter of credit obligations, and in other capacities Womble Bond Dickinson (US) LLP       Wilmington DE 19801                                              morgan.patterson@wbd-us.com              Email
                                                                                                             Attn: Mary L. Fullington
                                                                                                             250 West Main Street, Suite 1600
Counsel to Dykes Restaurant Supply, Inc.                            Wyatt, Tarrant & Combs, LLP              Lexington KY 40507                                               mfullington@wyattfirm.com                Email
                                                                                                             Attn: Pauline K. Morgan, Jaime Luton Chapman, Jordan E. Sazant   bankfilings@ycst.com
Counsel to Centerbridge Capital Partners AIV I, L.P., Centerbridge                                           Rodney Square                                                    pmorgan@ycst.com
Capital Partners Strategic AIV I, L.P., Centerbridge Capital Partners                                        1000 North King Street                                           jchapman@ycst.com
SBS, L.P., and Centerbridge Capital Partners B Co-Investment L.P. Young Conaway Stargatt & Taylor, LLP       Wilmington DE 19801                                              jsazant@ycst.com                         Email




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                          Page 11 of 11
